EXHIBIT 99.1 June 17, 2010 Robert Atwell, Chairman and CEO Camelot Entertainment Group, Inc. 8001 Irvine Center Drive, Suite 400 Irvine, CA 92618 RE: Resignation as Camelot Entertainment Group, Inc. Chief Financial Officer, Secretary and Director Effective as of June 30, 2010, George Jackson resigns as the Chief Financial Officer, Secretary and Director of Camelot Entertainment Group, Inc. to become the CEO and Chairman of The Fitness People, Inc. and develop other fitness related ventures. Please file the required 8K with the Securities and Exchange Commission. Thank you for the opportunity to work with you and Camelot Entertainment Group, Inc. over the past five years. Sincerely, /s/ George Jackson George Jackson
